Citation Nr: 0919151	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-31 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) for the purposes of accrued 
benefits.

2. Entitlement to service connection for erectile dysfunction 
for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 
1971.  He was the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In November 2007, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it is 
again before the Board for appellate review. 

In June 2007, the appellant testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran filed claims for service connection for COPD 
and erectile dysfunction that were denied by the RO after the 
Veteran's death in February 2004.

2. The preponderance of the evidence demonstrates that the 
Veteran's COPD was not present in service or causally or 
etiologically related to any disease, incident, or injury in 
service, or to a service-connected disability.
 
3. Resolving a reasonable doubt in favor of the appellant, 
the Veteran's erectile dysfunction was etiologically related 
to service-connected diabetes mellitus.
CONCLUSIONS OF LAW

1. The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim for service connection for COPD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2008). 

2. The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim for service connection for 
erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The outcome of claims for accrued benefits hinges on the 
application of the law to evidence which was in the file at 
the time of the Veteran's death.  As no additional evidence 
may be added to the file in regards to these issues, no 
evidentiary development is necessary for the claims decided 
herein.  Thus, no discussion of whether VA has fulfilled its 
duty to assist the appellant with respect to these claims is 
necessary.

The Veteran died in February 2004.  At the time of his death, 
the Veteran had the following pending claims: (1) entitlement 
to service connection for COPD, and (2) entitlement to 
service connection for erectile dysfunction.  These claims 
were denied by the RO in a February 2004 rating decision.  

Accrued benefits are defined as "periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as 'accrued benefits') and due and unpaid for a 
period not to exceed two years."  38 U.S.C.A. § 5121(a) 
(West 2002).
Accrued benefits include those a veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet.  App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  "Evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 
4 Vet. App. 353 (1993).

Parenthetically, the Board notes that the law pertaining to 
accrued benefits was amended in 2003 to remove the two-year 
limitation on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits.  
See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  This amendment is 
applicable with respect to deaths occurring on or after 
December 16, 2003; thus, it is applicable in the present 
case.

Prior to his death, the Veteran filed a claim for service 
connection for COPD, secondary to herbicide exposure or 
service-connected congestive heart failure and/or diabetes 
mellitus, and for erectile dysfunction.  He was scheduled for 
VA examinations to ascertain the existence and etiology of 
these disorders in January 2004.  Unfortunately, the Veteran 
was hospitalized at that time and consequently, failed to 
report for the examinations; he died approximately two weeks 
later.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
Veteran's DD Form 214 reflects that he served in the Republic 
of Vietnam from September 1969 to September 1970.  Therefore, 
the Board finds that the Veteran is presumed to have been 
exposed to herbicides coincident with service in the Republic 
of Vietnam.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As indicated, neither COPD nor erectile 
dysfunction is disorders presumed to be related to herbicide 
exposure; hence, service connection on a presumptive basis is 
not for consideration.

Nevertheless, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  Direct service connection 
may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection in 
order to conform the regulation to Allen v. Brown, 7 Vet. 
App. 439 (1995).  Effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury," and the text amended to include a new 
paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the Veteran's service treatment records 
are silent with respect to complaint, treatment, or diagnosis 
of COPD or erectile dysfunction.  Nevertheless, prior to the 
Veteran's death, service connection was in effect for 
coronary artery disease, diabetes mellitus, retinopathy, and 
a left shoulder disability.   Additionally, both COPD and 
erectile dysfunction are well-documented in post-service 
treatment records.  Thus, the remaining element of the 
service connection claim is whether a relationship existed 
between the Veteran's COPD and erectile dysfunction and his 
military service and/or a service-connected disability. 

As the Veteran could not attend his scheduled VA 
examinations, no medical opinion was obtained with respect to 
the Veteran's service connection claims.  However, a review 
of the record reveals that, the Veteran was diagnosed with 
COPD, but while his respiratory symptoms are generally 
associated with his service-connected cardiac disabilities, 
the diagnosed disorder of COPD is not reported as related to 
those disabilities, to active service, or to presumed 
exposure to herbicides during active service.  Considering 
the above and absent any competent evidence to the contrary, 
the Board concludes that a preponderance of the evidence is 
against the claim for service connection for COPD for the 
purpose of accrued benefits. 

With respect to the erectile dysfunction, however, the Board 
notes that the disorder was first noted decades after the 
Veteran's diagnosis of diabetes mellitus and several years 
after his diabetes mellitus became insulin-resistant and that 
no evidence suggests that there is no relationship between 
the Veteran's erectile dysfunction and his service-connected 
diabetes mellitus.  Therefore, the Board affords the benefit 
of the doubt to the appellant, and finds that it is at least 
as likely as not that the Veteran's erectile dysfunction was 
caused or aggravated by his service-connected diabetes 
mellitus.   

There is no additional competent medical evidence that was of 
record at the time of the veteran's death to be considered, 
although the Board notes incidentally that the above 
conclusions are consistent with the findings of Veteran's 
Health Administration specialists with regard to the 
Veteran's COPD and erectile dysfunction in a February 2009 
opinion.  The Board acknowledges the statements of the 
appellant that are of record, as well as those of the 
Veteran, with respect to the etiology of the claimed 
disorders.  Laypersons are competent to speak to symptomology 
when the symptoms are readily observable.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In the present case, the competent medical evidence is 
against the claim for service connection for COPD and in 
favor of the claim for service connection for erectile 
dysfunction.  Thus, service connection for COPD for the 
purpose of accrued benefits is denied, and service connection 
for erectile dysfunction for the purpose of accrued benefits 
is granted.  



ORDER

Entitlement to service connection for COPD for the purpose of 
accrued benefits is denied.
Entitlement to service connection for erectile dysfunction 
for the purpose of accrued benefits is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


